In re Lacorte, William S. M.D.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 2001-17929; to the Court of Appeal, Fourth Circuit, No. 2008-C-0346.
Granted. The judgment of the court of appeal, insofar as it reverses the judgment of the trial court denying plaintiffs request for production of the deposition notes, is reversed. The judgment of the trial court is reinstated, and the case remanded to the trial court for further proceedings.